324 S.W.3d 767 (2010)
STATE of Missouri, Appellant,
v.
Mareon L. BAILEY, Respondent.
No. ED 93921.
Missouri Court of Appeals, Eastern District, Division Four.
October 5, 2010.
Gwenda Robinson, St. Louis, MO, for appellant.
Shaun Mackelprang, Jamie Rasmussen, co-counsel, Jefferson City, MO, for respondent.
Before KURT S. ODENWALD, P.J., ROBERT G. DOWD, JR., J., and NANNETTE A BAKER, J.

ORDER
PER CURIAM.
Mareon Bailey ("Defendant") was convicted by a jury of two counts of robbery *768 in the first degree, Section 569.020[1] and two counts of armed criminal action, Section 571.015. The trial court sentenced Defendant to twenty-two years on each count, to be served concurrently. On appeal, Defendant claims two points. First, Defendant claims that the trial court erred and abused its discretion in granting the State's motion in limine prohibiting him from presenting testimony that someone else matched the witness' physical description of the robber. Second, Defendant claims that the trial court erred in overruling his counsel's objection to the witness' in-court identification of Defendant because the identification procedures were so suggestive as to create a substantial likelihood of misidentification.
We have reviewed the briefs of the parties and the record on appeal. The findings and conclusions of the trial court are based on findings of fact that are not clearly erroneous. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo.2000, unless otherwise indicated.